Title: To James Madison from an Unidentified Correspondent, 28 October 1812
From: 
To: Madison, James


Virginia Octr. 28th. 1812
We have heard today, the capture of another part of our Army, under Gen. Van Ranselear the death of 400 brave men in the field is nothing; but the surrender of one army after another, is Extreamly distressing to the people of this country; they remember with exultation to this day, the surrender of Genl Burgoine and Lord Cornwallis with two considerable british Armeés; and they can not reconsile it to themselves when they are now twise as strong to see their countrymen surrending to a few English Canadians & indians, we have not heard the perticulars, we trust that the circumstances are more favourable than it has been represented; the only circumstance that seems to afford relief to our minds is that the 13th. American regiment, drove the british 42nd regiment several miles; their is a universal cry among us, of mismanagement some where; but no body beside Giles, Randolph, and the tories pretend to lay any censure at the door of the president; The commanders on the lakes ought certainly to have concentrated thier forse it is very painful to the friends of the country, & Government to hear the disaffected, and tories predicting the overth[r]ow, and surrender ⟨of our?⟩ Army’s, because the forse is not sufficent, they say to make any ⟨serious?⟩ impression on Canada. Giles was publicly stateing the other day, that the forse was intirely insufficent to make any serious impression on Canada, he stated it as a fact that their was nearly 3,00000 people in upper and lower Canada, that every Canadian was as well disiplined as any british soldiar, that they were conplely Armed &c. he stated these things as facts and that he had warned the government, that their would be defeated &c with the forse at present applyed, Mr. Jno Randolph has turned prophet and told the people in his district after the event had hapned that Hull would fail. God forbid that these men should profisy truely again. It is the wish of the people of the UStates, that they be called in sufficent numbers to overrun Canada at once; Their is at last in the State of Virginia, between, 10 or 15 thousand men, Volunteers & drafts armed an[d] in complete uniform, these men are willing, and desirous that the president should call on them they would be ready in a day or two, to march to Canada, the same number of men might be called from Pensylvania, &c &c, which would insure success. We see it stated in the paper that Genl. Harrison ta[l]ks of sending back all the Volunteers from Kentuckey, and Ohio, except 4,000 which he will take on to Canada, this forse will not do; and for God sake let us have no more defeats and surrender’s call out a sufficent forse at once, and let Canada be over run at any rate this winter. The State of Virginia can furnish the Government with 10 thousand men above the falls of the Rivers, and would march chearfully to Canada if called on, money is raising in every county for their accomodation and they are not only willing, but solicitous, that the Government should call on them, immediately; I will venture to say they will act better than the New York Malicia, they want no change in a president, North Carolina, Tennesee, Kentuckey, & Ohio would conqueer Canada if permitted to turn out in sufficent number’s, certainly this winter; the representation from Virginia we expect will be instructed to vote to raise 50,000 regular troops immediately, and increase the navy as much as possible, a recommendation of this kind would come well from the president to congress the laying any kind of an Embargo would have a very bad effect, it would alianate the Eastern States more, the trade to Spain & Portugal, in furnishing the british troops with provision is certainly a very dishonourable trade, but it is not worth while to attempt to stop what is already gone to those ports. We trust, and hope that the president of the United States, will not think of a peace on any terms with the enimy until we have an opportunity of retreaving the disgrace, on our Arms, by such surrenders such an inglorious peace which would now be on any terms; would breake down, the national sperit, and render the republican administration infamous forever we trust Sir, if one of your General ever agrees to an armistice again, that you will strike him off from the list of your Officrs forever; after the disavowal of the arrangement which you made with the british minister (with so much promptness as little Jack Randolph said) no attemps even at arrangements will be made on any turms until we wash out with the very best blood of the nation the disgrace on our Arms by two successive defeats and surrenders, let us now implore the president of the U States to call into the service of the ⟨U⟩ States the very best Offi[c]ers Armst[r]ong, Monroe & & &c &c the choise of the president would be the choise of the nation, a new Secretary of War would be at any rate a very popular appointment. The Secretary at War, has not the confidence of the people, and that is sufficent of itself in a goverment like ours without specifiing any objection. The business of inlistment has certainly been conducted in the most miserable manner indeed, 25 thousand regulars might have been inlisted in the state of Virginia alone if the Officers had come a mong the people. The Secretary at War, was informed of this from time to time, but nothing has been ever done it has been the universal complaint all th[r]o’ Virginia, and we suppose that is the case all th[r]o’ the United States, that off[i]cers would not come a mong them with music &c &c. We submit it to your Excellency’s better judgment if it would not be good policy to advise the Govournors of Kentuckey & Ohio &c to invade the indian settlements this fall, & winter, in the spring they will ⟨swarm⟩ but in the winter they may be distroyed like Bees in a hive. The people of Virginia will support you handsomely on the first monday in November next. We are
“We The people”
